United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 18, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 03-20773
                          Conference Calendar


CHARLES L. GRABLE,

                                      Plaintiff-Appellant,

versus

HARRIS COUNTY DISTRICT CLERKS OFFICE;
CHARLES BACARISSE, Clerk;
UNKNOWN DEPUTY DISTRICT CLERKS,

                                      Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. H-02-CV-2943
                          --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Charles L. Grable, Texas prisoner #839605, appeals from the

dismissal of his 42 U.S.C. § 1983 action as frivolous.        Grable

contends that his right of access to the courts has been violated

because the state-court Clerk has refused to serve the attorney

representing the State in Grable’s state habeas actions.

         Grable does not allege that he has been deprived of his

ability to prepare and transmit any legal documents to any court.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-20773
                                  -2-

He therefore has not alleged a nonfrivolous claim of deprivation

of the right of access to the courts.       See Brewer v. Wilkinson, 3
F.3d 816, 821 (5th Cir. 1993).     Moreover, the district court

lacked jurisdiction to provide Grable with the equitable relief

he sought.   See Moye v. Clerk, DeKalb County Superior Court, 474
F.2d 1275, 1275-76 (5th Cir. 1973).      The district court did not

err by dismissing the action as frivolous.      See Harris v.

Hegmann, 198 F.3d 153, 156 (5th Cir. 1999).

     Grable’s appeal is without arguable merit and is dismissed

as frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.   The district court’s dismissal of the

current case and this court’s dismissal of the appeal count as

two strikes against Grable for purposes of 28 U.S.C. § 1915(g).

Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).

Grable is warned that once he accumulates three strikes, he may

not proceed in forma pauperis (IFP) in any civil action or appeal

unless he “is under imminent danger of serious physical injury.”

28 U.S.C. § 1915(g).

     APPEAL DISMISSED.     5TH CIR. R. 42.2.